Case 5:17-cv-02724-JFL Document 102-9 Filed 06/19/20 Page 1 of 7




            EXHIBIT 9
         Case 5:17-cv-02724-JFL Document 102-9 Filed 06/19/20 Page 2 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRITAX CHILD SAFETY, INC.,                    )
                                               )
                          Plaintiff,           )
                                               )          Civil Action No. 5-17-cv-02724
 v.
                                               )
 NUNA INTERNATIONAL B.V. and                   )
 NUNA BABY ESSENTIALS, INC.,                   )
                                               )
                          Defendants.          )

                      PLAINTIFF’S RULE 26(a)(1) INITIAL DISCLOSURES

        Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiff Britax Child Safety, Inc.

(“Britax”) makes the following initial disclosures based on the information reasonably available

to it at this time.

        Britax is continuing its investigation as to relevant documents and witnesses and will, as

necessary, disclose further documents and witnesses in a timely manner. Britax reserves the

right to supplement, revise, correct, clarify, or otherwise amend the information disclosed,

consistent with the Federal Rules of Civil Procedure and any applicable orders of the Court,

including after Britax receives and reviews any applicable discovery or other information

from third parties or from Defendants Nuna International B.V. and Nuna Baby Essentials, Inc.

(collectively “Nuna”).

        By making these disclosures, Britax does not intend to waive any applicable privilege

or work product protection and expressly reserves its right to object to the production of any of

the information identified herein on those grounds. Britax also reserves its right to object to the

admissibility of any of the information disclosed below. Subject to these reservations, Britax

provides the following information:


                                                   1
        Case 5:17-cv-02724-JFL Document 102-9 Filed 06/19/20 Page 3 of 7




         A.       Rule 26(a)(1)(A)(i): The name and, if known, the address and telephone
                  number of each individual likely to have discoverable information – along
                  with the subjects of that information – that the disclosing party may use to
                  support its claims or defenses, unless the use would be solely for
                  impeachment.

       Britax identifies, at this time, the following individuals that may have knowledge of

relevant facts. These individuals are identified based upon Britax’s current understanding of the

claims and defenses, and Britax expressly reserves the right to supplement, limit, or

otherwise amend the list below as the case progresses. Any employee of Britax that is listed in

these disclosures or in any supplement thereto may only be contacted through Britax’s

counsel of record.


  Name                    Contact Information             Subjects Include
  Dann Provolo,           Contact through                 Knowledge on relevant market and
  Britax VP of            Kilpatrick Townsend &           sales related to accused infringing
  Brands and              Stockton as Britax’s            product; knowledge on damages
  Innovation              counsel                         suffered by Britax
  Curtis Strong           Topeka, Kansas                  Co-inventor of subject matter claimed
                                                          in U.S. Patent Nos. 9,586,504 and
                                                          9,499,074 (collectively “Asserted
                                                          Patents”); knowledge on conception,
                                                          reduction to practice, inventorship of
                                                          Asserted Patents
  Steven Glenn            70 Thousand Oaks Blvd.,         Knowledge on design and
  Gerhart, Product        Morgantown, PA 19543            development of accused infringing
  Development Vice                                        products; knowledge on sales and
  President, Nuna                                         distribution of accused infringing
  Baby Essentials,                                        products and products incorporating
  Inc.                                                    infringing products; relationship of
                                                          Nuna Baby Essentials and Nuna
                                                          International BV
  Thomas J.               70 Thousand Oaks Blvd.,         Knowledge on design and
  Brannan, Assistant      Morgantown, PA 19543            development of accused infringing
  Quality and                                             products; knowledge on sales and
  Compliance                                              distribution of accused infringing
  Manager, Nuna                                           products and products incorporating
  Baby Essentials,                                        infringing products; relationship of
  Inc.                                                    Nuna Baby Essentials and Nuna
                                                          International BV

                                                 2
        Case 5:17-cv-02724-JFL Document 102-9 Filed 06/19/20 Page 4 of 7




  John Doe,                 De Beeke 8, 5469 dw,            Knowledge on design and
  employee of Nuna          Erp, the Netherlands            development of accused infringing
  International BV                                          products; knowledge on sales and
  identified in                                             distribution of accused infringing
  Affidavit of                                              products and products incorporating
  Stephen Glenn                                             infringing products; relationship of
  Gerhart (Dkt. 26-                                         Nuna Baby Essentials and Nuna
  2)                                                        International BV



        In addition to the above-listed individuals, Britax reserves the right to identify additional

individuals in order to respond to Nuna’s defenses. Britax incorporates by reference the

individuals disclosed by any other party to this case as if fully set forth herein.


          B.       Rule 26(a)(1)(A)(ii): A copy – or a description by category and location –
                   of all documents, electronically stored information, and tangible things that
                   the disclosing party has in its possession, custody, or control and may use to
                   support its claims or defenses, unless the use would be solely by
                   impeachment.

        Categories of documents, electronically stored information, and tangible things that are

within the possession, custody, or control of Britax and/or its counsel, and which Britax may use

to support its claims and defenses include but are not limited to these documents and things (and

related documents and things):

              the Asserted Patents;

              file histories for the Asserted Patents;

              documents regarding the design, manufacture, marketing, and sales of Britax’s
               products, including samples of Britax’s products;

              documents regarding the design, manufacture, marketing, and sales of Nuna’s
               products, including samples of Nuna’s products;

              documents related to Nuna;

              press releases, web pages, articles, and other publicly available information about
               the relevant industry and accused products; and

                                                    3
        Case 5:17-cv-02724-JFL Document 102-9 Filed 06/19/20 Page 5 of 7




             financial records relevant to Nuna’s infringing products.

       Britax, however, is continuing its investigation into this issue and reserves the right to

supplement this response after it conducts a reasonable search for relevant documents.


        C.      Rule 26(a)(1)(A)(iii): A computation of each category of damages claimed
                by the disclosing party – who must also make available for inspection and
                copying as under Rule 34 the documents or other evidentiary materials, unless
                privileged or protected from disclosures, on which each computation is based,
                including materials bearing on the nature and extent of injuries suffered.

       At this stage of the litigation, Britax has not prepared a computation of damages

claimed by the disclosing party because it does not have sales or financial information from

Nuna. As noted in the Prayer for Relief in Britax’s Complaint, Britax seeks, among other

things, damages sufficient to compensate Britax for Nuna’s infringement, but not less than a

reasonable royalty, an award of its costs, expenses, and attorneys’ fees incurred in this action,

as well as prejudgment interest, together with all further relief as the Court may deem just and

proper. Britax will provide a computation of monetary damages after it has obtained sufficient

information through the discovery process.


        D.      Rule 26(a)(1)(A)(iv): For inspection and copying as under rule 34, any
                insurance Agreement under which an insurance business may be liable to
                satisfy all or part Of a possible judgment in the action or to indemnify or
                reimburse for payments Made to satisfy the judgment.

       At this time, Britax is not currently aware of the existence of any insurance or

indemnity agreements under which any person or entity carrying on an insurance business may

be liable to satisfy part or all of a judgment entered in this action or to indemnify or reimburse

for payments made to satisfy the judgment. Britax reserves the right to supplement this

response in the future.



                                                 4
       Case 5:17-cv-02724-JFL Document 102-9 Filed 06/19/20 Page 6 of 7




Dated: October 12, 2018                   Respectfully submitted,

                                           /s/ N. Dean Powell, Jr.
                                          KILPATRICK TOWNSEND & STOCKTON LLP

                                          Chris W. Haaf (PA Bar No. 307481)
                                          N. Dean Powell, Jr.
                                          Jonathan E. Harris
                                          1001 West Fourth Street
                                          Winston-Salem, NC 27101
                                          (336) 607-7300 (telephone)
                                          (336) 607-7500 (facsimile)
                                          chaaf@kilpatricktownsend.com
                                          dpowell@kilpatricktownsend.com
                                          jeharris@kilpatricktownsend.com

                                          Steven D. Moore
                                          Two Embarcadero Center, Eighth Floor
                                          San Francisco, California 94111
                                          (415) 576-0200 (telephone)
                                          (415) 576-0300 (facsimile)
                                          smoore@kilpatricktownsend.com

                                          Audra A. Dial
                                          1100 Peachtree Street, NE, Suite 2800
                                          Atlanta, Georgia 30309
                                          (404) 815-6500 (telephone)
                                          (404) 815-6555 (facsimile)
                                          adial@kilpatricktownsend.com

                                          Daniel T. Brier (PA ID 53248)
                                          Suzanne P. Conaboy (PA ID 314036)
                                          Myers Brier & Kelly LLP
                                          425 Spruce Street, Suite 200
                                          Scranton, PA 18503
                                          Telephone: (570) 342-6100
                                          dbrier@mbklaw.com
                                          sscanlon@mbklaw.com




                                      5
        Case 5:17-cv-02724-JFL Document 102-9 Filed 06/19/20 Page 7 of 7




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of October 2018, I electronically served via email the

foregoing PLAINTIFF’S RULE 26(a)(1) INITIAL DISCLOSURES on counsel of record.

Samuel E. Cohen
Gross McGinley, LLP
33 S. 7th Street, P.O. Box 4060
Allentown, PA 18101
scohen@grossmcginley.com

Roger D. Taylor
Law Office of Roger Taylor, LLC
531 Roselane St., N.W., Suite 200
Marietta, GA 30060
roger@taylorfirm.law

Gary C. Ma
Finnegan Henderson Farabow Garrett & Dunner LLP
330 Hillview Avenue
Palo Alto, Ca 94304
Gary.ma@finnegan.com


                                                     /s/ N. Dean Powell, Jr.
                                                     N. Dean Powell, Jr.




                                                6
